Citation Nr: 9930782	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-18 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected low back disability, currently evaluated as 40 
percent disabling.  

2.  Entitlement to an increased rating for a service-
connected left knee disability, currently evaluated as 10 
percent disabling.  

3.  Entitlement to a compensable evaluation for service-
connected pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
August 1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
by the RO which denied increased ratings for a service-
connected low back disability (currently rated 40 percent), 
left knee disability (currently rated 10 percent), and 
pulmonary tuberculosis (currently rated noncompensable).  A 
personal hearing was held at the Board in August 1999.


REMAND

The Board finds that the veteran's claims for increased 
ratings for a low back disability, left knee disability, and 
pulmonary tuberculosis are well grounded, meaning plausible; 
the file indicates that there is a further VA duty to assist 
the veteran in developing his claims.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.103, 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The veteran filed his claims for increased ratings in 
September 1997, and the RO provided him with VA examinations 
for the disabilities in December 1997.  However, the RO 
failed to obtain recent treatment records which may be 
relevant to the claims.  In this regard, the Board notes that 
on the cover sheet for the VA examinations (VA Form 21-2545) 
the veteran named private doctors who treated him in 1997 for 
back and knee problems, and he also noted recent treatment at 
the Durham VA Medical Center (VAMC).  During the August 1999 
Board hearing, the veteran indicated that he received 
treatment for his low back disability in January 1999 from a 
private physician.  He also stated that he has received 
ongoing VA outpatient treatment for his conditions at the 
Durham VAMC; he related that he underwent pulmonary function 
testing as well as left knee X-rays at the VAMC in about 
February 1999, and that later in August 1999 he had another 
appointment at the VAMC.  The RO should obtain any recent VA 
medical records and associate them with the claims file.  
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of agency, and must be 
obtained if the material could be determinative of the 
claim).  Any recent private treatment records should also be 
obtained.  38 C.F.R. § 3.159; Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

In June 1999, the veteran submitted to the Board an October 
1989 decision of the Social Security Administration (SSA) 
which awarded disability benefits.  Medical records 
considered by the SSA in awarding disability benefits may 
contain relevant information on the low back, left knee, and 
pulmonary disorders, and such SSA records should be obtained.  
Murincsak, supra.  In addition, the veteran has not waived RO 
consideration of the SSA decision and in the judgment of the 
Board such record should initially be reviewed by the RO.  38 
C.F.R. § 20.1304.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matters the Board is 
remanding to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
treated him for low back, left knee, and 
pulmonary problems since 1996.  The RO 
should obtain copies of the related 
medical records, including all records 
from the Durham VAMC and all records from 
the private doctors previously reported 
by the veteran.

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding SSA disability benefits.  

3.  After the foregoing, the RO should 
review the veteran's claims for increased 
ratings.  If the claims are denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.  




		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


